                                                    Kos¡r, Swrrr &              GF¡AF, P.C.

                                                    l600   ManxEr Srnee¡, SutrE               a5oo
JOSEPH C. XOHN                                 Pnrl¡oEupxt¡, Psx¡svt-vaxt¡              I   9lO3-7 eA 5    HÂROLT E. KO¡.IN
ÊOEEtrT À- g\¡IIFT                                                                                            r9t4-r999
R()C¡ERT J. L^R()CCÂ ?
oENtÊ tr" qHglLE rü
DOUGI-Àg A, ÂeR.AÞlÂMç .
                                                               (e   r   6) a38- l7 00                        OF COUNgEL
wtLLtÂra Ë" H()ESE                                       TÊLÉcoFtÉ¡r (e I 5) e3a-¡9Êe                     ÍËÊLEÂ. WOLÍ,SON
                                                                                                          6Ê0FIGE W. CnONEÍl
6TÊVEN t,l, gTElt¡GAFtO '                              Fl RM f - MÂl L: info@kohnswift.com
ETË',HËN          gCr'{wÀRfz t                                                                             LIçÄ PÀLFY I(O$*r{
             '.r.
CRÂI€ W, HILLWIG                                        Wse Strs: www.kohnswift,com
âÂ.Rç¡.Â,F¡À L. {¡rË¡ÊO¡l t
JONATT{AI.¡ ÊHUg ir+
NÊIL L. GLáZER '
XEVIN LÂU'(AITIg                                     E-Mail : ssteinga rd @ kohnswift.com
ZAHRA R. OgOL'ZA X
ÂÂPTHI MÂNOHÂFI


r   Àt-go ÄoMlTtËÛ       tN   NËW YOfIK
+   Á'LåO AOMITTEO       IN   NËVÁOA                          Augtrst 22,2019
r   ÂLs(} Àðt¡lllfEO     tN   NËWJgRgtY
.   Al-sO AOlillTf€O     lN   CÁLIFOÊNlA
*   .ô,Lg() ÂOlillTrEO   tN   WAgl.{lNG1"ON' O,C.
    OHLY ÀOMIIYET}       IN   NÊW YONX
'



       VIA ECF
       I{on. Peggy Kuo
       United States Magistrate Judge
       Unitecl States District Court, Eastern District of New York
       225 Cadnan Plaza East
       Brooklyn, New York 11201

                  Re            Miller, et ø1. v. Arab Bank, PLC,I8-cv-2192 (BMCXPK)
                                Pam, et al. v, At'ab Bank, PLC,l8-cv-4670 (BMCXPK)

                                Requested             on of Deadline f'or Interroga torv Resþonses

        Dear Judge Kuo:

                 We write on behalf of all Plaintifli in the above-referenced matters to request an extension
        of the August 23,2019 deadline set forth in Your Honor's Scheduling Order of Jr"rly 8,2019 for
        service ofr"rponr.s to interrogatories. This is the first request for an extension of this deadline.
        The reason for the requested extension is that there are 14 interrogatories directed to more than 60
        plaintifl's in these matters, a significant number of whom reside in Israel, and tl-rere is insufficient
        iirne u¡der the current framework to properly prepare and serve substantive individual responses
        on their behalves, Plaintiff-s therefore recluest that interrogatory responses be served on a rolling
        basis comrlencing on September 23,2019 and continuing through November 22,2019 (which
        allows us to take into consideration the upcoming Jewish holidays).

                In addition, Defèndant proposed and PlaintifÏs agreed that PlaintifTs would serve their
        objectio¡s to the interrogatories no later than September 3,2019 so the meet and confer process
        .un -ou. lòrward on both the interrogatories and the document request responses (which will be
        served as scheduled on August 23, 2019) in parallel with Plaintiffs' counsel conferring on an
        ongoing basis with the individual Plaintiffs to prepare interrogatory responses.
l(ohn, Swift & Graf,   P.C.             Continuation Sheet No,   2                             Hon. Peggy Kuo
                                                                                               August 22,20t9




         Counsel for the Defendant have advisecl us that they do not oppose the foregoing proposals

         We thank the Court for its consideration.


                                                                     Respectfully submitted,




                                                                     Steven   M. Steingard

cc:      All Counsel
